Exhibit 10.2

SUPPORT AGREEMENT

 

This SUPPORT AGREEMENT is made and entered into as of June __, 2017 (as amended,
supplemented or otherwise modified in accordance herewith, this “JCEI Support
Agreement”) by (i) Jack Cooper Enterprises, Inc., a Delaware corporation
(“JCEI”); and (ii) the undersigned holders of Existing JCEI Notes (as defined
below) issued pursuant to the Existing JCEI Notes Indenture (as defined below)
(the “Consenting JCEI Noteholders”) with respect to a restructuring of JCEI’s
outstanding obligations under the Existing JCEI Notes and all other claims (as
defined in section 101(5) of the Bankruptcy Code) arising thereunder against
JCEI (the “Restructuring”) as contemplated by the Amended and Restated Offer to
Purchase and Offering Memorandum and Disclosure Statement Soliciting Acceptances
of a Prepackaged Plan of Reorganization attached hereto as Exhibit A (the
“Offering Memorandum”). Each party to this JCEI Support Agreement may be
referred to as a “Party” and, collectively, as the “Parties.” Capitalized terms
used but not otherwise defined herein shall have the meanings ascribed to such
terms in the Offering Memorandum.

RECITALS

WHEREAS, Jack Cooper Holdings Corp., a Delaware Corporation and wholly owned
subsidiary of JCEI (“JCHC”), has issued and outstanding as of the date hereof
$375,000,000 principal amount of 9.25% Senior Secured Notes due 2020 (the
“Existing JCHC Notes”) pursuant to that certain Indenture, dated as of June 18,
2013, among JCHC, as issuer, the subsidiary guarantors party thereto (the “JCHC
Notes Guarantors”) and U.S. Bank National Association, as trustee (the “JCHC
Notes Trustee”);

WHEREAS, JCEI has issued and outstanding as of the date hereof $58,640,415
principal amount of 10.50%/11.25% Senior PIK Toggle Notes due 2019 (the
“Existing JCEI Notes” and, together with the Existing JCHC Notes, the “Existing
Notes”) pursuant to that certain Indenture, dated as of June 10, 2014 (the
“Existing JCEI Notes Indenture”), between JCEI, as issuer, and U.S. Bank
National Association, as trustee (the “JCEI Notes Trustee”);  

WHEREAS, JCHC is party to that certain (i) Amended and Restated Credit
Agreement, dated as of June 18, 2013, as amended through the date hereof, by and
among JCHC, the borrowers named therein, the lenders named therein, and Wells
Fargo Capital Finance, LLC (“Wells Fargo”), as agent; (ii) Credit Agreement,
dated as of March 31, 2015, as amended through the date hereof, by and among
JCHC, as borrower, the lenders party thereto, and MSDC JC Investments, LLC
(“MSD”), as agent; and (iii) Credit Agreement, dated as of October 28, 2016, as
amended through the date hereof, by and among Wilmington Trust, National
Association, as agent for Solus Alternative Asset Management LP, a Delaware
limited partnership (“Solus” and with MSD and Wells Fargo, collectively, the
“Senior Secured Lenders”)  as the lender thereto;

WHEREAS, in connection with the Restructuring, JCHC, the JCHC Notes
Guarantors, JCEI and certain holders of the Existing JCHC Notes (the “Consenting
JCHC Noteholders”) and have entered into a Restructuring Support Agreement (the
“JCHC Support Agreement”) as described in the Offering Memorandum, whereby JCHC
and JCEI will implement a restructuring of the Existing Notes through either (a)
an out-of-court exchange of the Existing Notes (the

 

--------------------------------------------------------------------------------

 

 

“Debt Exchange”), or (b) a pre-packaged chapter 11 plan of reorganization (the
“Plan”) for JCEI and certain of its subsidiaries (in such capacity, the “Debtor
Parties”) consummated through voluntary reorganization cases (the “Chapter 11
Cases”) pursuant to chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”) to be filed with the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”);

WHEREAS, JCEI is seeking consent from the Consenting JCEI Noteholders for the
Restructuring; and

WHEREAS, the Parties desire to express to each other their mutual support and
commitment in respect of the matters discussed in this JCEI Support Agreement
and the Offering Memorandum and the Plan.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the Parties to this JCEI
Support Agreement, intending to be legally bound hereby, agrees as follows:

AGREEMENT

Section 1.  Proposed Restructuring.

1.1       Support of the Restructuring, the Offering Memorandum and the Plan.  

(a)        Obligations of Consenting JCEI Noteholders. Until the Termination
Date (as defined below), each Consenting JCEI Noteholder, severally and not
jointly, in its capacity as a holder of Existing JCEI Notes hereby agrees to:
(i) use commercially reasonable efforts to support and consummate the
Restructuring contemplated by the Offering Memorandum and the Plan and all of
the transactions contemplated herein and therein, including, the Debt Exchange
and, if necessary, the filing of the Chapter 11 Cases, and to promptly deliver
consents to the JCEI Notes Proposed Amendments and tender in the Debt Exchange
all Existing JCEI Notes held by such Consenting JCEI Noteholder; (ii) if and
when solicited, timely vote all claims for which such Consenting JCEI Noteholder
has voting power in favor of the Plan; (iii) not pursue, propose, support, or
encourage the pursuit, proposal, or support of any chapter 11 plan or other
restructuring or reorganization for or the liquidation of JCEI or object to, or
support any other person’s efforts to oppose or object to, in each case,
directly or indirectly, confirmation of the Plan, the Restructuring or any of
the transactions contemplated herein; (iv) not object to, or not support any
other person’s efforts to oppose or object to (as applicable) any motion (the
“DIP Financing Motion”) seeking approval of the Debtor Parties’ use of DIP
financing and the interim order (the “Interim DIP Financing Order”) and the
final order (the “Final DIP Financing Order”) approving such motion; (v) not
object to, or not support any other person’s efforts to oppose or object to (as
applicable) a motion (the “Cash Collateral Motion”) seeking approval of the
Debtor Parties’ use of cash collateral of the Senior Secured Lenders and the
JCHC Notes Trustee and providing

2

--------------------------------------------------------------------------------

 

 

adequate protection to the Senior Secured Lenders and the JCHC Notes Trustee and
holders of Existing JCHC Notes consisting of, among other things, adequate
protection liens and payment of fees and expenses of the Senior Secured Lenders,
the JCHC Notes Trustee and the Consenting JCHC Noteholders’ professionals and
the interim order (the “Interim Cash Collateral Order”) and the final order (the
“Final Cash Collateral Order”) approving such motion, in each case in form and
substance satisfactory to JCEI, JCHC, the JCHC Notes Guarantors, Wells Fargo and
the Consenting JCHC Noteholders; (vi) not object to the “first day” motions or
any other motions that are not inconsistent with this JCEI Support Agreement and
the Offering Memorandum and the Plan filed by the Debtor Parties in furtherance
of the Restructuring; (vii) refrain from taking any action that is materially
inconsistent with, or that would materially delay or impede approval,
confirmation or consummation of the Restructuring or the Plan, or that is
otherwise materially inconsistent with the terms of this JCEI Support Agreement,
the Offering Memorandum and the Plan or any of the transactions contemplated
herein; and (viii) not to, directly or indirectly, take any action that is
inconsistent with, or is intended or is reasonably likely to interfere with or
impede or delay consummation of, the Restructuring or the transactions embodied
in the Offering Memorandum and the Plan, including, but not limited to,
soliciting, or causing or allowing any of its agents or representatives to
solicit, encourage or initiate, any offer or proposal from, or entering into any
agreement with, any person or entity concerning any actual or proposed chapter
11 plan or restructuring transaction other than the Restructuring, or filing any
pleading or document with respect to, or proposing, joining in, or participating
in the formation of, any actual or proposed chapter 11 plan or restructuring
transaction other than the Restructuring, including, without limitation, (x) any
chapter 11 plan, reorganization, restructuring, or liquidation involving JCEI,
(y) the issuance, sale, or other disposition of any equity or debt interests, or
any material assets, of JCEI, or (z) a merger, sale, consolidation, business
combination, recapitalization, refinancing, share exchange, rights offering,
debt offering, equity investment, or similar transaction (including the sale of
all or substantially all of the assets of JCEI whether through one or more
transactions) involving JCEI (the foregoing, together, an “Alternative
Transaction”) and to promptly provide copies of any such offer or proposal
relating to an Alternative Transaction to JCEI. Notwithstanding anything else in
this JCEI Support Agreement, in the event of a termination of this JCEI Support
Agreement other than a Company Termination Event pursuant to Section 2.2(a),
each Consenting JCEI Noteholder shall have the right to withdraw any consent,
tender, agreement or vote in support of the Restructuring in its sole and
absolute discretion and JCEI agrees that they shall not oppose such withdrawal
or revocation.

(b)       Forbearance. The Consenting JCEI Noteholders agree not to accelerate
under the Existing JCEI Notes Indenture, to direct the JCEI Notes Trustee not to
accelerate the Existing JCEI Notes, agree not to instruct the JCEI Notes Trustee
to exercise remedies under the Existing JCEI Notes Indenture. In consideration
of the covenants set forth in this Section 1.1(b), JCEI agrees to pay the JCEI
Notes Forbearance Fee to each Consenting JCEI Noteholder upon the effective date
of

3

--------------------------------------------------------------------------------

 

 

the Plan (the “Plan Effective Date”).

Section 2.  Termination Events.

2.1       Consenting JCEI Noteholder Termination Events.

The occurrence of any of the following shall be a “Consenting JCEI Noteholder
Termination Event”:

(a)        the termination of the JCHC Support Agreement;

(b)        if the consummation of the Debt Exchange has not occurred by 11:59
p.m. (Eastern Time) on July 7, 2017, then:

(i)        September 5, 2017, or such later date to which the Consenting JCHC
Noteholders agree pursuant to the terms of the JCHC Support Agreement, unless
prior thereto the Plan Effective Date has occurred;

(ii)       any amendment or modification of the Offering Memorandum or the Plan
or any material documents related to the Offering Memorandum or the Plan, or the
filing of a pleading by any Debtor Party that seeks to amend or modify any of
the foregoing in a manner that is inconsistent with this Support Agreement
without the consent of the Consenting JCEI Noteholders (as defined below); and

(iii)      any order of the Bankruptcy Court, or the filing of a motion or
application by JCEI seeking an order, (A) dismissing any of the Chapter 11
Cases, (B) converting any of the Chapter 11 Cases to a case under chapter 7 of
the Bankruptcy Code, (C) appointing a trustee or an examiner with expanded
powers pursuant to section 1104 of the Bankruptcy Code, (D) terminating or
shortening exclusivity under section 1121 of the Bankruptcy Code, or (E) making
a finding of actual fraud or willful misconduct by any executive, officer or
director of JCEI or related to JCEI;  

(c)        any court of competent jurisdiction or other competent governmental
or regulatory authority issues a final, non-appealable order making illegal or
otherwise preventing or prohibiting the consummation of the transactions
contemplated in this JCEI Support Agreement, the Offering Memorandum or the Plan
in a way that cannot be reasonably remedied by JCEI to the reasonable
satisfaction of the Required Consenting JCEI Noteholders; and

(d)        upon the termination by JCEI of this JCEI Support Agreement in
accordance with Section 3.



4

--------------------------------------------------------------------------------

 

 

2.2        JCEI Termination Events.

The occurrence of any of the following shall be a “JCEI Termination Event” and
together with any Consenting JCEI Noteholder Termination Event, a “Termination
Event”:

(a)        one or more of the Consenting JCEI Noteholders materially breaches
any of its material obligations herein that would reasonably be expected to have
an adverse impact on the timely consummation of the Restructuring that (to the
extent curable) remains uncured for a period of five (5) business days after
written notice and a description of such breach is provided to the Consenting
JCEI Noteholders, provided, that JCEI may not seek to terminate this Agreement
based on a breach of this JCEI Support Agreement by a Consenting JCEI Noteholder
arising primarily out of JCEI’s own action in breach of this JCEI Support
Agreement, and provided, further, that so long as non-breaching Consenting JCEI
Noteholders continue to hold at least 66 2/3% of the principal amount of
Existing JCEI Notes, such termination shall be effective only with respect to
the breaching Consenting JCEI Noteholders;

(b)       any court of competent jurisdiction or other competent governmental or
regulatory authority issues a final, non-appealable order making illegal or
otherwise preventing or prohibiting the consummation of the Restructuring
contemplated in this JCEI Support Agreement, the Offering Memorandum or the Plan
in a way that cannot be remedied by JCEI to the satisfaction of JCEI and the
Required Consenting JCEI Noteholders; and

(c)        if the Chapter 11 Cases are filed, ninety (90) calendar days after
the Petition Date, unless prior thereto the Plan Effective Date has occurred.

2.3        Consensual Termination.

In addition to any Termination Event set forth herein, this JCEI Support
Agreement shall (a) terminate effective upon a written agreement of JCEI and the
Required Consenting JCEI Noteholders to terminate this JCEI Support Agreement
and (b) automatically terminate with respect to all Parties immediately
following either the Amended Offer Effective Date or the Plan Effective Date, as
applicable (the “Restructuring Effective Date”).

2.4        Termination Event Procedures.

(a)        JCEI Termination Event Procedures. Upon the occurrence of any JCEI
Termination Event, the termination of this JCEI Support Agreement shall be
effective when JCEI delivers written notice to the Consenting JCEI Noteholders
or causes JCHC to file a Current Report on Form 8-K with the Securities and
Exchange Commission (the date of the effectiveness of such termination, the
“JCEI Termination Date”).

(b)       Consenting JCEI Noteholder Termination Event Procedures. Upon the
occurrence of a Consenting JCEI Noteholder Termination Event, this JCEI Support
Agreement shall terminate five (5) business days after the Consenting 

5

--------------------------------------------------------------------------------

 

 

JCEI Noteholders shall have given written notice to JCEI of the intent of the
Required Consenting JCEI Noteholders to terminate this JCEI Support Agreement
(which notice shall include the purported breach under this JCEI Support
Agreement), and the breach giving rise to the right to so terminate this JCEI
Support Agreement (to the extent curable) shall not have been cured during the
five (5) business day period after receipt of such notice (the date of
termination hereof, the “Consenting JCEI Noteholder Termination Date,” and the
first date of termination of this JCEI Support Agreement pursuant to a JCEI
Termination Date, a Consenting JCEI Noteholder Termination Date or in accordance
with Section 2.3 hereof, the “Termination Date”). The automatic stay arising
pursuant to section 362 of the Bankruptcy Code shall be deemed waived or
modified for purposes of providing notice hereunder.

(c)       On the Termination Date, this JCEI Support Agreement shall forthwith
become void and of no further force or effect, each Party hereto shall be
released from its commitments, undertakings and agreements under or related to
this JCEI Support Agreement, and there shall be no liability or obligation on
the part of any Party hereto; provided, that in no event shall any such
termination relieve a Party hereto from liability for its breach or
non-performance of its obligations hereunder prior to the date of such
termination or preclude any Party from seeking specific performance or any other
remedy available under applicable law for breach of this Support Agreement,
notwithstanding any termination of this JCEI Support Agreement by any other
Party; provided,  further, that notwithstanding anything to the contrary herein,
any Termination Event may be waived in accordance with the procedures
established by Section 6.7, in which case the Termination Event so waived shall
be deemed not to have occurred, this JCEI Support Agreement shall be deemed to
continue in full force and effect, and the rights and obligations of the Parties
hereto shall be restored, subject to any modification set forth in such waiver.
Upon the Termination Date (other than a Termination Date that occurs as a result
of the consummation of the Restructuring), any and all consents, tenders,
waivers, forbearances and votes delivered by a Consenting JCEI Noteholder
automatically shall be deemed, for all purposes, to be null and void from the
first instance and shall not be considered or otherwise used in any manner by
JCEI. For the avoidance of doubt, the automatic stay arising pursuant to section
362 of the Bankruptcy Code in the event the Chapter 11 Cases are commenced shall
be deemed waived or modified for purposes of providing notice or exercising
rights hereunder.

Section 3.  JCEI’s Fiduciary Obligations.

Notwithstanding anything to the contrary herein, (a) (i)  JCEI and its board of
directors shall be permitted to take (or permitted to refrain from taking) any
action with respect to the Restructuring to the extent such board determines, in
good faith based upon advice of counsel, that taking such action, or refraining
from taking such action, as applicable, is reasonably required to comply with
applicable law, including its fiduciary duties, and may take such action without
incurring any liability and (ii) the officers and employees of JCEI shall not be
required to take any actions inconsistent with applicable law; and (b) to the
extent that such fiduciary

6

--------------------------------------------------------------------------------

 

 

obligations require JCEI or its board of directors to terminate JCEI’s
obligations under this JCEI Support Agreement and the Offering Memorandum
and the Plan,  JCEI may do so without incurring any liability to any Consenting
JCEI Noteholder under this JCEI Support Agreement or the Offering Memorandum and
the Plan. Upon termination of this JCEI Support Agreement pursuant to this
Section 3, all obligations of each Party hereunder shall immediately terminate
without further action or notice.

Section 4.  Representations, Warranties and Covenants.

4.1        Power and Authority.

Each Party, severally and not jointly, represents, warrants and covenants to
each other Party that, as of the date of this JCEI Support Agreement, (i) such
Party has and shall maintain all requisite corporate, partnership, or limited
liability company power and authority to enter into this JCEI Support Agreement
and to carry out the transactions contemplated by, and perform its respective
obligations under this JCEI Support Agreement and (ii) the execution and
delivery of this JCEI Support Agreement and the performance of its obligations
hereunder have been duly authorized by all necessary action on its part.

4.2        Enforceability.

Each Party, severally and not jointly, represents, warrants and covenants to
each other Party, that this JCEI Support Agreement is its legally valid and
binding obligation, enforceable in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization or other
similar laws limiting creditors’ rights generally or by equitable principles
relating to enforceability or ruling of the Bankruptcy Court.

4.3        Governmental Consents.

Each Party, severally and not jointly, represents, warrants and covenants to
each other Party that, to its knowledge as of the date of this JCEI Support
Agreement, its execution, delivery, and performance of this JCEI Support
Agreement does not and shall not require any registration or filing with,
consent or approval of, or notice to, or other action to, with, or by, any
federal, state, or other governmental authority or regulatory body, except (i)
any of the foregoing as may be necessary and/or required for disclosure by the
Securities and Exchange Commission and applicable state securities or “blue sky”
laws, (ii) any of the foregoing as may be necessary and/or required in
connection with the Chapter 11 Cases, including the approval of the Offering
Memorandum (which shall also be the Disclosure Statement for the Chapter 11
Solicitation) and confirmation of the Plan, (iii) filings with applicable state
authorities, and other registrations, filings, consents, approvals, notices, or
other actions that are reasonably necessary to maintain permits, licenses,
qualifications, and governmental approvals to carry on the business of JCEI, and
(iv) any other registrations, filings, consents, approvals, notices, or other
actions, the failure of which to make, obtain or take, as applicable, would not
be reasonably likely, individually or in the aggregate, to materially delay or
materially impair the ability of any Party hereto to consummate the transactions
contemplated hereby.



7

--------------------------------------------------------------------------------

 

 

4.4        Ownership.

Each Consenting JCEI Noteholder, severally and not jointly, represents, warrants
and covenants to JCEI that, without limiting the ability to sell, transfer or
assign any of the Existing JCEI Notes or any other claims against or interests
in JCEI (collectively, the “Holdings”), subject to Section 6 below, (i) such
Party is the legal and beneficial owner of the Holdings in the principal amounts
indicated on such Party’s signature page hereto, or has and shall maintain the
power and authority to bind the legal and beneficial owner(s) of such Holdings
to the terms of this JCEI Support Agreement, (ii) such Party (x) has and shall
maintain full power and authority to vote on and consent to or (y) has received
direction from the party having full power and authority to vote on and consent
to such matters concerning its pro rata share of the Holdings and to exchange,
assign and transfer such Holdings, and (iii) other than pursuant to this JCEI
Support Agreement, such Holdings are and shall continue to be free and clear of
any pledge, lien, security interest, charge, claim, equity, option, proxy,
voting restriction, right of first refusal or other limitation on disposition,
or encumbrances of any kind, that would materially and adversely affect in any
way such Party’s performance of its obligations contained in this JCEI Support
Agreement.

4.5        No Material Misstatement or Omission.

JCEI, jointly and severally, represents, warrants and covenants that none of the
material or information provided by or on behalf of JCEI to the Consenting JCEI
Noteholders contained in, or incorporated by reference into, the Offering
Memorandum, when read or considered together, contains any untrue statement of a
material fact or omits to state a material fact necessary in order to prevent
the statements made therein when taken as a whole from being materially
misleading, in each case, as of such date.

4.6        Cash and Cash Equivalents.

JCEI represents, warrants and covenants that it believes, to its knowledge after
reasonable inquiry, upon the Restructuring Effective Date, JCEI, JCHC and the
JCHC Notes Guarantors, collectively, will have sufficient cash and cash
equivalents from the proceeds of the New Secured Notes Offering and cash on hand
to consummate the Restructuring and pay the fees and expenses relating to the
Restructuring.

Section 5.  Remedies.

It is understood and agreed by each of the Parties that any breach of this JCEI
Support Agreement would give rise to irreparable harm for which money damages
would not be an adequate remedy and accordingly the Parties agree that, in
addition to any other remedies, each non-breaching Party shall be entitled to
specific performance and injunctive or other equitable relief, without the
necessity of posting a bond, for any such breach. The Parties agree that for so
long as a Party has not taken any action to prejudice the enforceability of this
JCEI Support Agreement (including without limitation, alleging in any pleading
that this JCEI Support Agreement is unenforceable), and has taken such actions
as are reasonably required or desirable for the enforcement hereof, then no such
Party shall have any liability for damages hereunder in the event a court
determines that this JCEI Support Agreement is found by a court of competent

8

--------------------------------------------------------------------------------

 

 

jurisdiction, on a final and non-appealable basis, not enforceable. For the
avoidance of doubt, any and all remedies and liability for breach of this JCEI
Support Agreement shall survive any termination of this JCEI Support Agreement.

Section 6.  Miscellaneous Terms.

6.1        Assignment; Transfer Restrictions.

(a)        Each Consenting JCEI Noteholder hereby agrees, severally and not
jointly, for so long as this JCEI Support Agreement shall remain in effect, not
to sell, assign, transfer, hypothecate or otherwise dispose of (including by
participation) any Holdings to any third party that is not a Consenting JCEI
Noteholder unless, as a condition precedent to any such transaction, the
transferee thereof executes and delivers a joinder in the form of Exhibit B
hereto (the “Joinder”) to JCEI and legal counsel to the Consenting JCHC
Noteholders (which is Akin Gump Strauss Hauer & Feld LLP) prior to or
contemporaneously with the execution of an agreement (or trade confirmation) in
respect of the relevant transfer.  Upon execution of a Joinder, the transferee
shall be deemed to be a Consenting JCEI Noteholder for purposes of this JCEI
Support Agreement, except as otherwise set forth or limited herein. For the
avoidance of doubt, each Consenting JCEI Noteholder may freely sell, assign,
transfer, hypothecate or otherwise dispose of (including by participation) any
Holdings to any other Consenting JCEI Noteholder notwithstanding the foregoing.

(b)        Any sale, assignment, transfer, hypothecation or other disposition
(including by participation) of any Holdings that does not comply with the
procedures set forth in Section 6.1(a) hereof shall be deemed void ab initio.

(c)        Any person that receives or acquires Holdings pursuant to a sale,
assignment, transfer, hypothecation or other disposition (including by
participation) of such Holdings by a Consenting JCEI Noteholder hereby agrees to
be bound (and shall be deemed to be bound regardless of whether it executes and
delivers a Joinder) by all of the terms of this JCEI Support Agreement (as the
same may be hereafter amended, restated or otherwise modified from time to time)
(a “Joining Party”). The Joining Party shall be deemed to be a Party for all
purposes under this JCEI Support Agreement except as otherwise set forth or
limited herein. Upon compliance with the foregoing, the transferor shall be
deemed to relinquish its rights (and be released from its obligations, except
for any claim for breach of this JCEI Support Agreement that occurs prior to
such transfer and any remedies with respect to such claim) under this JCEI
Support Agreement to the extent of such transferred rights and obligations.

(d)        With respect to the Holdings of any Joining Party upon consummation
of the sale, assignment, transfer, hypothecation or other disposition (including
by participation) of such Holdings, the Joining Party hereby makes (and is
deemed to have made) the representations and warranties of the Consenting JCEI
Noteholders, as applicable, set forth in Section 4 hereof to JCEI.



9

--------------------------------------------------------------------------------

 

 

(e)        This JCEI Support Agreement shall in no way be construed to preclude
any Consenting JCEI Noteholder from acquiring additional Holdings; provided that
any such Holdings shall automatically be deemed to be subject to the terms of
this JCEI Support Agreement.

(f)        Notwithstanding anything to the contrary herein, a Qualified
Marketmaker (as defined below) that acquires any of the Holdings with the
purpose and intent of acting as a Qualified Marketmaker for such Holdings shall
not be required to execute and deliver to counsel a Joinder or otherwise agree
to be bound by the terms and conditions set forth in this JCEI Support Agreement
if such Qualified Marketmaker transfers such Holdings (by purchase, sale,
assignment, participation, or otherwise) to a Consenting JCEI Noteholder or a
transferee that executes a Joinder as provided herein. As used herein, the term
“Qualified Marketmaker” means an entity that (a) holds itself out to the public
or the applicable private markets as standing ready in the ordinary course of
business to purchase from customers and sell to customers claims against JCEI
(or enter with customers into long and short positions in claims against JCEI),
in its capacity as a dealer or market maker in claims against JCEI and (b) is,
in fact, regularly in the business of making a market in claims against issuers
or borrowers (including debt securities or other debt).

6.2        No Third Party Beneficiaries.

Unless expressly stated herein, this JCEI Support Agreement shall be solely for
the benefit of the Parties. No other person or entity shall be a third party
beneficiary.

6.3        Counterparts.

This JCEI Support Agreement may be executed in one or more counterparts, each of
which shall be deemed an original and all of which shall constitute one and the
same agreement. Delivery of an executed signature page of this JCEI Support
Agreement by email or facsimile transmission shall be as effective as delivery
of a manually executed counterpart hereof.

6.4        Governing Law; Waiver of Jury Trial.

(a)        The Parties waive all rights to trial by jury in any jurisdiction in
any action, suit, or proceeding brought to resolve any dispute between the
Parties arising out of this JCEI Support Agreement, whether sounding in
contract, tort or otherwise.

(b)        This JCEI Support Agreement shall be governed by and construed in
accordance with the laws of the State of New York and without regard to any
conflicts of law provision or principle that would require or permit the
application of the law of any other jurisdiction. By its execution and delivery
of this JCEI Support Agreement, each Party hereby irrevocably and
unconditionally agrees for itself that, subject to Section 6.4(c) hereof, any
legal action, suit or proceeding against it with respect to any matter under or
arising out of or in connection with this JCEI Support Agreement or for
recognition or enforcement of any judgment rendered in any such action, suit or
proceeding, may be brought in any federal court of

10

--------------------------------------------------------------------------------

 

 

competent jurisdiction in New York County, State of New York, and by execution
and delivery of this JCEI Support Agreement, each of the Parties hereby
irrevocably accepts and submits itself to the nonexclusive jurisdiction of such
court, generally and unconditionally, with respect to any such action, suit or
proceedings.

(c)        Notwithstanding the foregoing, if the Chapter 11 Cases are commenced,
the Bankruptcy Court shall have exclusive jurisdiction over all matters arising
out of or in connection with this JCEI Support Agreement.

6.5        Successors.

This JCEI Support Agreement is intended to bind the Parties and inure to the
benefit of the Parties and each of their respective successors, assigns, heirs,
executors, administrators and representatives; provided,  however, that nothing
contained in this Section 6.5 shall be deemed to permit any transfer, tender,
vote or consent, of any claims or interests other than in accordance with the
terms of this JCEI Support Agreement.

6.6        Acknowledgment of Counsel.

Each of the Parties acknowledges that it has been represented by counsel (or had
the opportunity to be so represented and waived its right to do so) in
connection with this JCEI Support Agreement and the transactions contemplated by
this JCEI Support Agreement. Accordingly, any rule of law or any legal decision
that would provide any Party with a defense to the enforcement of the terms of
this JCEI Support Agreement against such Party based upon lack of legal counsel
shall have no application and is expressly waived. The provisions of this JCEI
Support Agreement shall be interpreted in a reasonable manner to effect the
intent of the parties hereto. No Party shall have any term or provision
construed against such Party solely by reason of such Party having drafted the
same.

6.7        Amendments, Modifications and Waivers.

Except as otherwise specified herein, this JCEI Support Agreement (including,
without limitation, the Offering Memorandum and the Plan) may only be modified,
amended or supplemented, and any of the terms thereof may only be waived, by an
agreement in writing signed by JCEI and the Consenting JCEI Noteholders
representing a majority of the principal amount of Existing JCEI Notes
(collectively, the “Required Consenting JCEI Noteholders”); provided,  however,
that if the modification, amendment, supplement or waiver at issue materially
and adversely impacts the treatment or rights of any Consenting JCEI Noteholder
disproportionately to other Consenting JCEI Noteholders, the agreement in
writing of such Consenting JCEI Noteholder whose treatment or rights are
disproportionately impacted shall also be required for such modification,
amendment, supplement, or waiver to be effective.

 



11

--------------------------------------------------------------------------------

 

 

6.8        Severability of Provisions.

If any provision of this JCEI Support Agreement for any reason is held to be
invalid, illegal or unenforceable in any respect, that provision shall not
affect the validity, legality or enforceability of any other provision of this
JCEI Support Agreement.

6.9        Notices.

Unless otherwise set forth herein, all notices and other communications required
or permitted hereunder shall be in writing and shall be deemed given when:
(a) delivered personally or by overnight courier to the applicable addresses set
forth below; or (b) sent by facsimile transmission or email to the parties
listed below with a confirmatory copy delivered by overnight courier.

 

 

 

 

 

If to JCEI, to:

 

 

 

 

 

 

 

Jack Cooper Enterprises, Inc.

 

 

630 Kennesaw Due West Road

 

 

Kennesaw, Georgia 30152

 

 

Attention:Theo A. Ciupitu, Executive Vice President and General Counsel

 

 

Email: tciupitu@jackcooper.com

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

King & Spalding LLP

 

 

1180 Peachtree Street, 33rd Floor

 

 

Atlanta, Georgia 30309

 

 

Attention: Keith Townsend 

 

 

                 Sarah Borders 

 

 

Telecopy: (404) 572-5100

 

 

E-mail:  ktownsend@kslaw.com

 

 

              sborders@kslaw.com

 

 

 

 

 

 

with a further copy to (for informational purposes only):

 

 

 

 

 

 

Akin Gump Strauss Hauer & Feld LLP

 

 

One Bryant Park

 

 

New York, New York 10005

 

 

Attention: Danny Golden 

 

 

                 Lisa Beckerman

 

 

                 Stephen Kuhn

 

 

Telecopy:  (212) 872-1002

 

 

E-mail: dgolden@akingump.com

 

 

             lbeckerman@akingump.com

 

 

             skuhn@akingump.com

 



12

--------------------------------------------------------------------------------

 

 

If to any Consenting JCEI Noteholder, to the email address set forth on its
signature page, with a copy to (for informational purposes only):

 

 

 

 

 

 

Akin Gump Strauss Hauer & Feld LLP

 

 

One Bryant Park

 

 

New York, New York 10005

 

 

Attention:  Danny Golden 

 

 

                  Lisa Beckerman

 

 

                  Stephen Kuhn

 

 

Telecopy:  (212) 872-1002

 

 

E-mail: dgolden@akingump.com

 

 

             lbeckerman@akingump.com

 

 

             skuhn@akingump.com

 

 

6.10        Disclosure of Consenting JCEI Noteholder Information.

Unless required by applicable law or regulation, each Party agrees to keep
confidential the amount of all Holdings in JCEI held (beneficially or otherwise)
by any Consenting JCEI Noteholder absent the prior written consent of such
Consenting JCEI Noteholder. If JCEI determines that it is required to attach a
copy of this JCEI Support Agreement to any document or public filing in
connection with the Restructuring, it will redact any reference to a specific
Consenting JCEI Noteholder and such holder’s Holdings. The foregoing shall not
prohibit JCEI from disclosing the aggregate claims or interests of all
Consenting JCEI Noteholders as a group. The Parties’ obligations under this
Section 6.10 shall survive termination of this JCEI Support Agreement.

6.11        Continued Banking Practice.

Notwithstanding anything herein to the contrary, each Consenting JCEI Noteholder
and its affiliates may accept deposits from, lend money to, and generally engage
in any kind of lending, investment banking, trust or other business with, or
provide debt financing (including debtor in possession financing), equity
capital or other services (including financial advisory services) to JCEI or any
affiliate of JCEI or any other person, including, but not limited to, any person
proposing or entering into a transaction related to or involving JCEI or any
affiliate thereof.

 



13

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this JCEI Support Agreement
to be executed and delivered by their respective duly authorized officers,
solely in their respective capacity as officers of the undersigned and not in
any other capacity, as of the date first set forth above.

 

 

 

 

 

JACK COOPER ENTERPRISES, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 



[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------

 

 

 

 

[CONSENTING NOTEHOLDER]

 

As a Consenting JCEI Noteholder

 

 

 

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

Principal amount of Existing JCEI Notes: $

 

 

 

VOI #:

 

 

 

 

 

 

Notice Address:

 

 

 

Attn:

 

Fax:

 

Email:

 

 

Custodian Contact Information:

 

Representative:

 

DTC Participant No:

 

Fax:

 

Email:

 

 





[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

OFFERING MEMORANDUM





 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

JOINDER

This Joinder to the Support Agreement, dated as of June [●], 2017 by and among
JCEI and the Consenting JCEI Noteholders signatory thereto (as amended,
supplemented or otherwise modified, the “JCEI Support Agreement), is executed
and delivered by __________________ (the “Joining Party”) as of _________ __,
2017. Capitalized terms used but not otherwise defined herein shall have the
meaning set forth in the JCEI Support Agreement.

1. Agreement to be Bound. The Joining Party hereby agrees to be bound by all of
the terms of the JCEI Support Agreement, attached to this Joinder as Annex I (as
the same may be hereafter amended, restated or otherwise modified from time to
time). The Joining Party shall hereafter be deemed to be a “Consenting JCEI
Noteholder” and a Party for all purposes under the JCEI Support Agreement.

 

2. Representations and Warranties. With respect to the aggregate principal
amount of Holdings held by the Joining Party upon consummation of the sale,
assignment, transfer, hypothecation or other disposition (including by
participation) of such Holdings, listed on the signature page hereto, the
Joining Party hereby makes the representations and warranties, as applicable, to
JCEI set forth in Section 4 of the JCEI Support Agreement.

 

3. Governing Law. This Joinder shall be governed by and construed in accordance
with the internal laws of the State of New York, without regard to any conflicts
of law provisions which would require the application of the law of any other
jurisdiction.

 

* * * * *

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.

 

 

 

Name of Institution:

 

 

 

 

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

Principal amount of Existing JCEI Notes: $

 

 

 

VOI #:

 

 

 

Notice Address:

 

 

 

Attn:

 

Fax:

 

Email:

 

 

Custodian Contact Information:

 

Representative:

 

DTC Participant No:

 

Fax:

 

Email:

 

 





 

--------------------------------------------------------------------------------

 

 

ANNEX I

JCEI Support Agreement

 

 

--------------------------------------------------------------------------------